      Case: 3:20-cv-00224-NBB-RP Doc #: 28 Filed: 08/18/20 1 of 5 PageID #: 180




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


JOHN RASH                                                                         PLAINTIFF


VS.                                          CIVIL ACTION NO.: 3:20-CV-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                    DEFENDANT




                                            ANSWER



        COMES NOW, Lafayette County, Mississippi, the Defendant in the above-styled and

numbered cause, by and through counsel, and files its Answer to the Complaint, and would state

as follows:

                                          First Defense

        The Complaint fails to state a claim upon which relief may be granted.

                                         Second Defense

        The Complaint fails to state a plausible First Amendment (including Retaliation) claim

within the meaning of Iqbal/Twombly and therefore the Complaint should be dismissed at cost to

the plaintiff.

                                          Third Defense

        Some or all of the claims asserted in the Complaint are moot or are otherwise barred by

the doctrines of laches and equitable estoppel.
      Case: 3:20-cv-00224-NBB-RP Doc #: 28 Filed: 08/18/20 2 of 5 PageID #: 181




                                           Fourth Defense

       And now, answering the allegations of the Complaint, paragraph by paragraph, the

Defendant responds and alleges as follows:



                                                  1.

       The allegations contained in Paragraphs 1 and 2 of the Complaint are denied.

                                                  2.

       The allegations contained in Paragraph 3 of the Complaint are denied except that

Defendant admits that the plaintiff submitted a permit application to Lafayette County on July

14, 2020 to use the Courthouse grounds during the evening hours on August 8, 2020.

                                                  3.

       The allegations contained in Paragraph 4 of the Complaint are denied.

                                                  4.

       The allegations contained in Paragraph 5 of the Complaint are admitted except that

Defendant denies that Plaintiff seeks “other relief as this Court sees fit.”

                                                  5.

       The allegations contained in Paragraphs 6 thru 10 of the Complaint are admitted except

that Defendant denies that the Plaintiff is entitled to any such relief.

                                                  6.

       The allegations contained in Paragraph 11 of the Complaint are denied except that

Defendant admits that the Plaintiff is a resident of Oxford, Mississippi.




                                                                                                2
     Case: 3:20-cv-00224-NBB-RP Doc #: 28 Filed: 08/18/20 3 of 5 PageID #: 182




                                                 7.

       The allegations contained in Paragraph 12 of the Complaint are admitted except the

Defendant denies the legal conclusions as to Sheriff Joey East.

                                                 8.

       The allegations contained in Paragraphs 13 thru 21 of the Complaint are denied except

that Defendant admits that there have been protests and demonstrations within the City of

Oxford, Mississippi including areas within the Courthouse grounds since May 25, 2020.

                                                 9.

       The allegations contained in Paragraphs 22 thru 25 of the Complaint are denied.

                                                 10.

       The allegations contained in Paragraph 26 of the Complaint are admitted.

                                                 11.

       The allegations contained in Paragraph 27 of the Complaint are denied.

                                                 12.

       The allegations contained in Paragraphs 28 thru 31 of the Complaint are admitted.

                                                 13.

       The allegations contained in Paragraph 32 of the Complaint are admitted except that the

Defendant denies any implied causal relation.

                                                 14.

       The allegations contained in Paragraph 33 thru 34 of the Complaint are denied as an

incomplete statement of the referenced policy.

                                                 15.

       The allegations contained in Paragraph 35 of the Complaint are denied.




                                                                                                 3
      Case: 3:20-cv-00224-NBB-RP Doc #: 28 Filed: 08/18/20 4 of 5 PageID #: 183




                                                  16.

        The allegations contained in Paragraph 36 of the Complaint are denied as the Defendant

is without information sufficient to form a belief as to their truth or falsity.

                                                  17.

        The allegations contained in Paragraph 37 of the Complaint are admitted.

                                                  18.

        The allegations contained in Paragraph 38 thru 43 of the Complaint are denied as the

Defendant is without information sufficient to form a belief as to their truth or falsity.

                                                  19.

        The allegations contained in Paragraphs 44 and 45 of the Complaint are admitted.

                                                  20.

        The allegations contained in Paragraph 46 thru 49 of the Complaint are denied.

                                                  21.

        The allegations contained in Paragraph 50 of the Complaint are admitted except that the

reference to “traditional public forums” is denied.

                                                  22.

        The allegations contained in Paragraph 51 thru 58 of the Complaint are denied.

                                                  23.

        Wherefore, premises considered, the Defendant requests that this court deny the request

for relief and dismiss this action at cost to the plaintiff, and award the Defendant its costs and

attorneys fees as incurred in the defense of this frivolous action. The Defendant also requests any

other relief which the court may find warranted in the premises.




                                                                                                     4
     Case: 3:20-cv-00224-NBB-RP Doc #: 28 Filed: 08/18/20 5 of 5 PageID #: 184




       THIS, the 18th day of August, 2020.

                                                   Respectfully submitted,

                                                   CLAYTON O'DONNELL PLLC
                                                   1300 ACCESS ROAD, SUITE 200
                                                   P.O. Drawer 676
                                                   Oxford, MS 38655
                                                   Telephone: (662) 234-0900
                                                   Facsimile: (662) 234-3557


                                                   /s/ David D. O’Donnell
                                                   DAVID D. O'DONNELL, MSB #3912
                                                   Attorney for Lafayette County, Ms.,
                                                   Defendant
                                                   dodonnell@claytonodonnell.com

                                   CERTIFICATE OF SERVICE
        I, David D. O’Donnell, hereby certify that I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to all counsel of
record.
       This the 18th day of August, 2020.

                                             /s/ David D. O'Donnell
                                             DAVID D. O'DONNELL, MSB# 3912
                                             dodonnell@claytonodonnell.com




                                                                                              5
